Citation Nr: 9915914	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-42 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back disorder, currently rated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee disorder, status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claims by the veteran 
seeking entitlement to increased disability ratings for his 
service-connected low back and right knee disabilities.


FINDINGS OF FACT

1.  The veteran failed to report for VA orthopedic 
examinations scheduled for June 1997 and October 1997.  He 
also failed to report for VA examinations scheduled for 
October 1998 and November 1998.

2.  No explanation for the veteran's failure to appear for 
the scheduled examinations is of record.

3.  The recent medical evidence of record consists of VA 
outpatient records showing no treatment for any back or knee 
problems.  Degenerative joint disease of the spine is noted 
as medical history.

4.  No recent medical evidence indicates that the veteran's 
service-connected low back or right knee disability has 
increased in severity since it was last rated.


CONCLUSIONS OF LAW

1.  The claim seeking entitlement to an increased disability 
rating for service-connected low back disability is denied 
due to the veteran's failure to report for scheduled VA 
examinations without good cause shown.  38 C.F.R. § 3.655(b)  
(1998).

2.  The claim seeking entitlement to an increased disability 
rating for service-connected right knee disability is denied 
due to the veteran's failure to report for scheduled VA 
examinations without good cause shown.  38 C.F.R. § 3.655(b)  
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service-connection for 
low back and right knee disabilities and has claimed that the 
disabilities have worsened since last rated.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claims.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with the opportunity to appear 
for recent VA spine and joints examinations.  The RO also 
obtained all medical evidence that the veteran indicated was 
available.  The veteran has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).


II.  Evidence

Service medical records show that the veteran had no physical 
defects upon entering active duty according to an October 
1969 induction medical examination report.  Service 
outpatient records show that he complained of low back pain 
in February 1970 and March 1970.  Clinical records show that 
he had an old back injury prior to service.  A March 1970 
physical profile record shows that he was placed on permanent 
physical profile due to an "old back injury."  Records 
indicate further complaints of back pain in March 1971.  The 
veteran had complaints of right knee pain in June 1972 and 
July 1972.  The veteran's October 1972 separation medical 
report indicates that he had a back deformity that existed 
prior to service.  The associated report of medical history 
indicates that his right knee swelled occasionally with long 
standing.

An April 1979 private medical report indicates that the 
veteran injured his right knee subsequent to service after it 
was struck with a hatchet or ax.

The veteran underwent VA compensation examinations in June 
1979, July 1982, and March 1985.  The reports of the 
examinations show, in essence, that his back disorder was 
post-traumatic and involved compression of the lower thoracic 
and upper lumbar vertebra.  It was noted that his back had a 
thick layer of fat and that it had a mild scoliosis.  
Complaints were of pain, including radiating pain.  The 
reports indicate that the veteran underwent arthroscopy of 
his right knee in February 1979.  He had complaints of right 
knee pain, cracking, popping, and swelling.  Diagnoses 
indicated mild genu valgus of both knees with degenerative 
arthritis.

An October 1984 letter from a private physician indicates 
that the veteran injured his low back in August 1979, an 
apparent industrial injury.  It is further indicated that in 
January 1981, the veteran reported low back and right knee 
pain, diagnosed as arthritis and chondromalacia patellae.

No medical records from March 1985 to July 1994 are of 
record.

The most recent medical evidence consists of VA outpatient 
records from July 1994 to July 1997.  They show no complaints 
of, treatment for, or diagnosis of any low back or right knee 
problems.  An April 1995 record indicates, as medical 
history, that the veteran had degenerative joint disease of 
the spine.

The claims file shows that the veteran submitted a claim for 
increased ratings for his low back and right knee 
disabilities in July 1995.  He requested a VA examination of 
his service-connected disabilities.  The veteran was 
scheduled for VA joints and spine (as well as audiological) 
examination in June 1997.  Documents show that he failed to 
report for those examinations.  Thereafter, in August 1997, 
the RO sent him a letter informing him that he failed to 
report and inquired whether he was willing to appear for 
another scheduled VA examination.  He responded that he would 
be willing to do so.  Documents show that the veteran was 
again scheduled for VA joints and spine examinations in 
October 1997, for which he again failed to appear.  In a May 
1998 statement, VA Form 21-4138, the veteran acknowledged 
that he failed to appear for his VA audiological examination.  
He provided no reason for his failure to do so.

The veteran also failed to appear for VA examinations 
scheduled in October 1998 and November 1998.

III.  Analysis

VA regulations specifically provide what action shall be 
taken when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination.  38 C.F.R. § 3.655(a)  (1998).  When the 
examination was scheduled in conjunction with a claim for an 
increased disability rating, the claim shall be denied.  
38 C.F.R. § 3.655(b)  (1998).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a)  (1998).

In Bernard v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals) held 
that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby." Bernard v. Brown, 4 Vet. App. 384, 
394  (1993).  Here, the Board notes that, although a copy of 
an actual letter of notification is not included in the 
claims file, the claims file does show that the June 1997 VA 
examination date was placed into the VA system in May 1997 
and that the veteran's current mailing address was noted on 
the development worksheet.  As stated above, the RO also 
specifically informed the veteran that he had failed to 
report for the June 1997 examination, providing him with 
another opportunity to do so in October 1997.  He again 
failed to report and acknowledged this fact in a May 1998 
statement, providing no reason for his failure to appear.  It 
is noteworthy that the RO also rendered a rating decision in 
December 1998, with an associated Supplemental Statement of 
the Case, indicating that the veteran had failed to appear 
for scheduled VA examinations and that evidence expected from 
those examinations may have been material to his claim.  
Overall, the Board finds that the veteran was provided more 
than adequate notice of his scheduled examinations and of his 
failure to appear for such.  Thus, it concludes that he is 
not prejudiced by the Board's decision to deny his claims 
based on these failures.  See Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1 (1926) (a presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, it is 
presumed that they have properly discharged their official 
duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(applying the presumption of regularity to official duties of 
the RO).

In view of the above, the Board concludes that the current 
level of severity of the service-connected low back and right 
knee disabilities cannot be determined without undated 
examinations.  As such, the veteran's claims for increased 
ratings for his service-connected low back and right knee 
disabilities must be denied.  38 C.F.R. § 3.655(b) (1998).


ORDER

An increased disability rating for service-connected low back 
disorder is denied.

An increased (compensable) disability rating for service-
connected right knee disorder, status post arthroscopy, is 
denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

